Citation Nr: 0816037	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for German measles.

2.  Entitlement to service connection for a disorder 
manifested by heavy periods (menorrhagia).

3.  Entitlement to service connection for residuals of breast 
cancer, status post left partial mastectomy.

4.  Entitlement to service connection for a left arm disorder 
secondary to residuals of left partial mastectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1976.

The instant appeal arose from a February 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the claims on 
appeal.

The issues of entitlement to service connection for residuals 
of breast cancer and for a left arm disorder claimed as 
secondary to left partial mastectomy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no evidence that the veteran currently has 
German measles, and that disorder has not been related by 
competent medical evidence to any disease or injury sustained 
during the veteran's period of service.

2.  The veteran does not currently have a disorder manifested 
by heavy periods, and such a disorder has not been related by 
competent medical evidence to any disease or injury sustained 
during the veteran's period of service.




CONCLUSIONS OF LAW

1.  German measles was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  A disorder manifested by heavy periods was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
German measles because she had that disorder while stationed 
in Germany.  She believes that service connection for a 
disorder manifested by heavy periods is warranted because she 
was given birth control pills while in service and she had 
heavy bleeding during her menstrual cycle.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

The service medical records are silent with regard to German 
measles or a disorder manifested by heavy periods.  A January 
1976 discharge examination noted that clinical evaluation was 
normal.  

Service medical records show that the veteran did take oral 
contraceptives at certain times in service.  Service medical 
records do not show complaints, diagnoses or treatment 
related to heavy periods.  On the contrary, service medical 
records show periods were normal (see November 1974 service 
medical record) and occasionally nonexistent (see March 1976 
service medical record which diagnosed amenorrhea).  A 
March1974 service medical record noted a rash on the face, 
back, and abdomen, but the service medical records reflect no 
diagnosis of German measles. 

Service connection for the claimed disabilities is not 
warranted because the preponderance of the evidence shows 
that the veteran does not have residuals of German measles or 
a disorder manifested by heavy periods.  

The medical evidence shows that the veteran no longer has 
periods of any kind as her uterus was surgically removed.  An 
August 15, 2002, VA outpatient treatment record noted that in 
2002 the veteran had undergone a hysterectomy for a fibroid 
disease that produced menorrhagia.  Likewise, the same 
outpatient treatment record found that the veteran appeared 
"healthy and well".  Private and VA treatment records dated 
from 2000 to 2006 do not show any complaint, treatment, or 
diagnosis that has been attributed to German measles.

The first post-service medical record is a 1977 VA 
examination report.  That report specifically noted that the 
veteran "gives a history of regular menses . . . with normal 
amount of blood loss."  The examiner specifically noted that 
there was "no menorrhagia."  An examination of the skin at 
that time revealed no abnormalities.  The examiner's 
diagnosis did not include any reference to German measles or 
a disorder manifested by heavy periods.  The next post-
service medical record is dated in 2000, over 23 years after 
her separation from service.  Evidence of such a prolonged 
time period without apparent medical complaint weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, while the veteran is competent to report what 
she experienced, in view of the absence of any evidence of 
complaints for many years as well as the normal findings with 
regard to her skin and menses in the 1977 VA examination 
report, the Board of Veterans' Appeals (Board) accords her 
current assertions little probative weight.  

The claims are denied because the preponderance of the 
evidence shows no current disability manifested by heavy 
periods and no current diagnosis of German measles, or 
residuals thereof.  The record contains no competent medical 
opinion which provides a nexus between the claimed disorders 
and service.  In addition, the preponderance of the evidence 
shows no incurrence of the claimed disabilities in service.  
While the veteran has stated that she has heavy periods and 
German measles that are related to service, as a lay person, 
she has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the veteran is competent to relate her 
observable symptoms, like heavy bleeding, feeling hot, and 
having a rash, her statements in support of the claim are 
outweighed by the medical evidence.  

While the Board has sympathetically considered the arguments 
advanced by the appellant, it concludes that the 
preponderance of the evidence is against the claim on appeal.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter in February 2006.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the notice provided in an April 2006 letter 
addressed the rating criteria and effective date provisions 
that are pertinent to the appellant's claims.  The Dingess 
notice was not satisfied prior to the initial unfavorable 
decision on the claims by the AOJ.  However, this error was 
cured by the issuance of the September 2006 statement of the 
case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or supplemental statement of the 
case (SSOC), is sufficient to cure a timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination and medical opinion do not need 
to be obtained as there is no evidence establishing that 
German measles or a disorder manifested by heavy periods was 
incurred in service.  Further, there is no evidence 
establishing that the veteran currently has heavy periods or 
residuals of German measles.  In addition, there is no 
indication that the claimed disabilities may be associated 
with the veteran's service.  There is no medical evidence 
suggesting such a nexus and there is no evidence of 
continuity of symptomatology.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, private medical records, and service 
medical records.  Accordingly, the duty to assist has been 
satisfied in this regard.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is pertinent to the claims decided herein and 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for German measles and a 
disorder manifested by heavy periods is denied.


REMAND

With regard to the claim for service connection for breast 
cancer, further development is warranted.  As the claim for a 
left arm disorder is intertwined with the breast cancer 
claim, it will be held in abeyance pending completion of the 
development discussed below.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1990)

The veteran provided an authorization for release of records 
regarding her radiation treatment for breast cancer from a 
Dr. M. Samuel.  The records subsequently sent to VA by Dr. 
Samuels' office are not the veteran's records.  Instead, they 
pertain to another individual with the same name as the 
veteran.  Accordingly, another attempt should be made to 
develop the veteran's records from Dr. Samuels' office.  It 
should be noted that the veteran was married at the time she 
received treatment from Dr. Samuels, so the request should 
include all of the names contained in the heading of this 
document.

In addition, a December 20, 2004, VA outpatient 
hematology/oncology treatment record noted that the veteran 
had been seeing a "Dr. Hoshner (Aventura)" for treatment of 
her breast cancer residuals.  That VA treatment record also 
indicated that the veteran had been receiving Social Security 
Administration (SSA) benefits for her breast cancer and that 
those benefits had recently terminated.  Accordingly, after 
obtaining any necessary authorization, VA should attempt to 
develop these records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization and/or adequate identifying 
information, obtain all medical records 
pertaining to treatment for breast cancer 
from:

a.  Dr. Michael Samuel, 2845 
Aventura Blvd., Suite 140, Aventura, 
FL  33180; and  

b.  Dr. Hoshner.

The veteran should be identified in the 
records requests by using all three names 
listed in the header of this page.

2.  Develop all records with regard to the 
veteran from the SSA, including medical 
records.

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
accredited representative, if any, should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim since the 
issuance of the SOC.  The veteran and her 
representative, if any, should be given 
the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


